Citation Nr: 0839672	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-32 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected left eye corneal abrasion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1998 to 
November 2003 with prior active and reported reserve service.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in March 2008 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran appeared at a personal hearing at the RO in December 
2004.  A transcript is of record.    


FINDING OF FACT

The veteran's service-connected left eye corneal abrasion is 
manifested by pain resulting in no more than slight episodic 
incapacity, but with no compensable impairment of visual 
acuity  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 
percent (but no higher) for the veteran's service-connected 
left eye corneal abrasion have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.75, 4.84a and 
Codes 6099-6001 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  
  
The RO also provided the appellant with additional notice in 
March 2006, July 2006, and May 2008 subsequent to the initial 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.    

While the March 2006, July 2006, and May 2008 notices were 
not provided prior to the March 2004 adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a July 2007 supplemental statement of the 
case (following the provision of notice in March 206 and July 
2006) and in a July 2008 supplemental statement of the case 
(following the provision of notice in May 2008).  The veteran 
and her representative have not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided the 
veteran with adequate VCAA notice in a February 2004 letter 
prior to the March 2004 adjudication of the claim which 
granted service connection.  In Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
(West 2002), notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007).  In line with the reasoning set forth in these 
judicial decisions, it appears that the notice requirements 
addressed by the Court in Vazquez-Flores, supra, do not apply 
to initial rating claims such as the one now on appeal to the 
Board. 

Duty to Assist

VA has obtained service and VA treatment records, assisted 
the veteran in obtaining evidence, and afforded the veteran 
VA examinations in February 2004, December 2004, August 2005, 
and June 2007.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran and her 
representative have not contended otherwise.  On VCAA notice 
response form signed in May 2008, the veteran marked the 
appropriate box to indicate that she had no other information 
or evidence to give VA to substantiate her claim and to 
decide her claim as soon as possible.    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected left eye corneal abrasion 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    

The veteran's service-connected left eye corneal abrasion has 
been rated by the RO under the provisions of Diagnostic Code 
6099-6001.  Diagnostic Code 6099 indicates that the veteran's 
left eye corneal abrasion is rated by analogy under a closely 
related injury (Diagnostic Code 6001-Keratitis) in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

Under Diagnostic Code 6001, keratitis in chronic form is to 
be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  Minimum 
rating during active pathology is 10 percent.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6001.  

The Board notes that for an examination of visual acuity, the 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a.  Under 
Diagnostic Codes 6078 to 6079, a rating of 10 percent is 
warranted when vision in one eye is 20/50, 20/70, or 20/100 
and vision in the other eye is 20/50 (under Diagnostic Code 
6078) or 20/40 (under Diagnostic Code 6079).  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6078, 6079.  

Ratings ranging from 20 percent to 100 percent require vision 
in one eye ranging from 20/70 to 5/200, blindness in 1 eye, 
anatomical loss of 1 eye, blindness in both eyes having only 
light perception, or anatomical loss in both eyes.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6071, 6072, 6073, 6074, 6075, 6076, 
6077, 6078.  
  
Post service treatment records show that the veteran was seen 
in January 2004 on two occasions.  On the first occasion, the 
veteran was seen for left eye abrasion.  On a scale of 1 to 
10 (with 10 being the worst pain), the veteran rated her pain 
a 7 and noted that it was sharp and constant.  Her visual 
acuity was 20/20 for the right eye, 20/40 for the left eye, 
and 20/20 for both eyes.  On the second occasion, she was 
seen for left eye pain and blurred vision that she had 
experienced for three days at the time.  The veteran reported 
that the intermittent left eye erosion had worsened.  It was 
observed that there was no eye discharge.  The veteran 
received an injection and the diagnoses was corneal abrasion.  
Listed in the plan was bacitracin and vicodin.

The veteran was afforded a VA examination in February 2004.  
She reported experiencing sudden pain in the left eye in 
1999.  She further reported that she was extremely 
photophobic for several days.  It was determined that she had 
corneal epithelial erosion.  The veteran said that she 
experienced recurrent corneal erosion three times per month 
and that since being on Accutane, she noticed that her eyes 
were drier and that the recurrent corneal erosion occurred 
more often.  Upon examination, it was noted that the veteran 
had 20/20 vision in both the right eye and left eye.  The 
optometrist noted that the stained cornea revealed a large 
oval area of "weakened" corneal epithelium, which is the 
source of the veteran's corneal erosion.  The diagnosis was 
recurrent corneal erosion.  

The veteran was later seen on several occasions in April 
2004.  On the first occasion, it was noted that the abrasion 
measured approximately .90 mm across and no foreign bodies 
were found.  It was further noted that the veteran used a lot 
of artificial tears medication.  The assessment was corneal 
abrasion.  On another occasion, she reported constant pain 
for two weeks at that time.  Before her current episode of 
pain, the veteran reported that she only experienced pain 
once a month since 1998.  On the next occasion dryness was 
noted.  The assessment was recurrent epithelial erosion.  A 
notation was made that the episode resolved.  Visual acuity 
was 20/25 for the right eye and 20/25 -2 for the left eye.  

In a substantive appeal received September 2004, the veteran 
reported that she had not gone more than a week without 
problems with the cut on her eye, and that she was missing 
work because she could not see when the cut opened and could 
not drive. She stated that she needed to buy drops and 
ointment weekly.  She continued that the VA examination was 
done when her cut was not open, which allowed her to see.  
She stated that she could not see out of that eye when the 
cut was open, which she stated was most of the time.  

At a DRO hearing held in December 2004, the veteran testified 
that she was not able to see the doctor every time her flare-
ups occurred since it occurred around 2:00 a.m. or 3:00 a.m. 
and that she was not able to drive whenever she had flare-
ups.  The veteran explained that her husband was in another 
country at the time.  She further testified that she used 
Erythromycin drops every night as a preventative measure.  
The veteran stated that driving was hard to do since she had 
excruciating pain.  On a scale of 1 to 10 (with 10 being the 
worst pain), the veteran rated it a 10.  In addition, she 
stated that most of the time, she had flare-ups at night, and 
it took about an hour or two and sometimes days before the 
pain subsided.    
  
The veteran was afforded another VA examination in December 
2004, and the claims file was reviewed.  The veteran reported 
pain associated with awakening that usually lasted 2 to 3 
days but occasionally lasted only a few hours.  Visual 
symptoms noted were tearing and difficulty opening eyes 
during episodes.  Visual acuity in the right eye uncorrected 
near was 20/20 and far was 20/20-1 and in the left eye 
uncorrected near was 20/20-1 and far was 20/30-1.  A slit 
lamp examination was conducted with lids/lashes and lens 
described as clear.  Conjunctiva/sclera was noted as quiet.  
Minimal superficial punctuate defects 1 to 2 lower cornea 
were noted.  Anterior chamber was observed as deep and clear.  
Iris was deemed normal.  The diagnosis was documented history 
of left eye recurrent erosions (last episode documented April 
2004) and history of left eye corneal abrasion.  An addendum 
reflected that corneal examination with florescent dye showed 
epithelial irregularity.  

A March 2005 VA treatment record shows that the veteran was 
on eye ointment and had a past medical history of recurring 
abrasion on left eye.  

In an August 2005 VA examination, the veteran's claims file 
was reviewed.  The veteran reported an increase in the number 
of episodes of pain waking her up in the middle of the night 
occurring four times a week and lasting 30 to 45 minutes.  
Visual symptoms listed were tearing and blurring of vision.  
Slight lamp examination resulted in the following findings: 
visual acuity in the right eye and left eye uncorrected near 
was 20/20 and far was 20/20-; clear right eye intraocular 
pressure was 18; lids/lashes, and lens were described as 
clear; inferior temporal epithelia swirls and cysts 
especially along basement membrane, small epithelial defect 
inferior temporal left eye were noted; conjunctiva/sclera was 
deemed quiet; anterior chamber was noted as deep and clear; 
and iris was normal.  The diagnosis was left eye epithelial 
defect in area of abnormal epithelium and redundant basement 
membrane inferior temporal; history of left eye corneal 
abrasion; history of left eye recurrent erosion syndrome 
(recurrences documented 2001-2004 approximately every 6 
months).  The veteran reported epithelial puncture treatment 
in the last 6 months.

VA treatment records show that she was seen in March 2006.  
She stated that the longest she had never gone between 
episodes since a VA doctor performed stromal puncture.  
Distance visual acuity for the left eye revealed 20/20 and 
20/20 -1 vision.  Slit lamp examination revealed clean lid 
margins with no trichiasis.  Conjunctiva was noted as 2+ 
injection and no masses.  For the cornea, it was noted that 
there was 3 mm of area of loose epithelium with minimal stain 
uptake and mild epithelial edema.  Anterior chamber was noted 
as deep with no inflammation.  Iris had no masses, rubeosis 
or synechia.  Lens and anterior various were noted as clear.  
Assessment was recurrent erosion with no evidence of basement 
membrane dystrophy.  

VA treatment records from October 2006 show that the veteran 
was taking ointment for her left eye at bedtime for dry eyes.  
Upon physical examination, it was noted that there was sclera 
non-icteric, pupils were equal, and extra ocular movements 
were intact.  

On VA examination in June 2007, the veteran complained of 8-
month nightly episodes of recurrent erosion at night and 
reported not using Muro ointment at night every night.  She 
described the pain as moderate to severe when the episodes 
did occur.  The frequency and duration of periods of 
incapacitations was reported at 8 times a month for 3 to 6 
hours.  Visual symptoms were pain and photophobia during the 
episodes.  Visual acuity uncorrected was 20/20 near and far 
for both right eye and left eye.  Intraocular pressure was 18 
for both eyes.  Slit lamp examination produced the following 
findings: lids/lashes, conjunctiva/sclera, iris, and lens 
within normal limits.  It was noted that there was inferior 
central sub-epi fibrosis, inferior corneal sup-epi scarring 
in both eyes and no evidence of map-dot-fingerprint 
dystrophy.  Anterior chamber was described as deep quiet.

An August 2007 VA treatment record shows that the veteran had 
a past eye history of recurrent corneal erosion in the left 
eye and that she was seen for refills on erythromycin 
ointment and sodium chloride drops.  Distance visual acuity 
without correction was 20/20 in both the right eye and left 
eye.

Here, the veteran's vision ranged from 20/20 to 20/25 in the 
right eye, and from 20/20 to 20/30 in the left eye.  Under 
Table V, the veteran's central visual acuity is 
noncompensable.  Thus, a compensable rating based on visual 
acuity is not for application.  Additionally, there is no 
evidence of rest-requirement.  It appears that the current 10 
percent rating has been assigned in recognition of the pain 
which has required medication. However, at the August 2005 
eye examination, it was reported that there were also periods 
of incapacitation lasted 30-45 minutes.  Although this may be 
viewed as no more than slight episodic incapacity, resolving 
reasonable doubt in the veteran's favor the Board believes 
that such impairment together with the consistent reports of 
pain are sufficient to warrant a 20 percent rating under 
Diagnostic Code 6001.  Moreover, again resolving all 
reasonable doubt in the veteran's favor, the Board believes 
that the 20 percent rating is warranted during the entire 
period covered by this appeal; that is, from November 7, 
2003.  Fenderson.  However, the Board is unable to conclude 
that a rating in excess of 20 percent is warranted based on 
the current severity of the eye disability.  The objective 
evidence does not persuasively suggest that the disability is 
of such severity to warrant a higher rating when the 
pertinent symptoms are considered.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In a substantive appeal received 
September 2004, the veteran reported that she was missing 
work because she could not see when the cut opened leaving 
her unable to drive; and she further noted the pain that 
accompanied it.  At a hearing in December 2004, the veteran 
reported that the pain had prevented her from working three 
days, but the last time, it did not prevent her from working 
at all because she medicated her eyes with drops until she 
went to work.  Even when she did work, she was not able to 
see the computer screen.  She further stated that there were 
flights in the middle of the night, but that she could not 
make the flights because she could not see.  She stated that 
she kept missing work and that she was only a temp who the 
employer could let go.  In a letter received in November 
2005, the veteran state that she has missed several days of 
work because of lost vision and that she could not drive 
herself to the hospital due to her inability to see.  
However, during a July 2007 VA examination for her knee, the 
veteran revealed that she worked full time at the Department 
of Agriculture as a human resource assistant.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 20 percent rating (but no higher) is 
warranted for the veteran's service-connected left eye 
corneal abrasion, effective from November 7, 2003.  To this 
extent, the appeal is granted subject to applicable laws and 
regulations governing payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


